Title: Charles Adams to Abigail Adams, [after 5] December 1792
From: Adams, Charles
To: Adams, Abigail


My dear Mama
New York [post 5] December 1792
Some years since you was so kind as to purchase for your children a certain tract of Land in Vermont. What number of acres the Lots contained I know not. I beleive that little or no pains has been taken to secure the title to them they were indeed thought but of Little value. The price of new Land has of late risen so much and the demand becoming greater every day It would I think be a prudent undertaking to make a few enquiries respecting the family property which lies in that State. There is a Mr Morris who lives in Vermont upon whom I can depend for information respecting this business, but my total want of knowledge upon the subject renders it impossible for me to make the necessary enquiries. My Brother will I have no doubt assist you in making out a statement of the business. The questions I wish to propose are these Of whom the Land was bought? In what year? In what part of the State it lies? What title was given? What consideration paid? How many acres were contained in the lots. Which is my particular part? and if possible how bounded separately: if not; how the whole tract is bounded? I hope to be able to gain such information as will redound to the benefit of us all. We have no forcing news. Our Clintonians have made a great noise about their Hero’s election to the office of Vice President and their dissappointment must be extremely keen as from the returns I have been able to see that the present Statement of the votes is that the present incumbent has 71 votes and Mr Clinton 15 which leaves a majority of 7 votes provided all the other States vote unanimously for Clinton South Carolina North Carolina Virginia Kentuckey and Georgia are not included in this calculation We have had no accounts from those States. I received by my father your kind present the Stockings were very acceptable I rejoice to hear of your mending health. if my finances will allow I intend to pass a few days with my dear Mother at Braintree during the winter but this is altoge[ther] an uncertainty. Thomas spent a few days with [me in] September he appears to be well and grows fat [his] lodgings at Philadelphia are very pleasant. He is a good Brother. Let me not be forgotten by any of my friends. I shall answer my brothers letter very soon he has been so good a correspondent of late that it is a pitty to loose him. Besides he is very good Counsel upon all occasions!
Beleive me your affectionate son forever
Charles Adams.
